Exhibit 10.1

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

VOTING AND SUPPORT AGREEMENT, dated as of February 12, 2018 (this “Agreement”),
between WMIH Corp., a Delaware corporation (“Parent”), and FIF HE Holdings LLC,
a Delaware limited liability company (the “Stockholder”).

RECITALS

WHEREAS, concurrently herewith, Parent, Nationstar Mortgage Holdings Inc., a
Delaware corporation (the “Company”), and Wand Merger Corporation, a Delaware
corporation (“Merger Sub”), are entering into an Agreement and Plan of Merger
(as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”; capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to them in the Merger Agreement),
pursuant to which (and subject to the terms and conditions set forth therein)
Merger Sub will merge with and into the Company, with the Company surviving the
merger (the “Merger”);

WHEREAS, as of the date hereof, the Stockholder is the record and “beneficial
owner” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”)) of and is entitled to dispose of and vote
68,104,736 shares of Company Stock (the “Owned Shares”; the Owned Shares and any
additional shares of Company Stock (or any securities convertible into or
exercisable or exchangeable for Company Stock) in which the Stockholder acquires
record and beneficial ownership after the date hereof, including by purchase, as
a result of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, the “Covered Shares”);

WHEREAS, the Stockholder is party to that certain Stockholders Agreement, dated
as of February 17, 2012, between the Company and the Stockholder (as amended,
supplemented, restated or otherwise modified from time to time, the
“Stockholders Agreement”); and

WHEREAS, as a condition and inducement to the willingness of Parent to enter
into the Merger Agreement, Parent and the Stockholder are entering into this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Stockholder hereby agree as follows:

1. Agreement to Vote. Subject to the last paragraph of this Section 1, prior to
the Termination Date (as defined herein), the Stockholder, in its capacity as a
stockholder of the Company, irrevocably and unconditionally agrees that, at the
Company Meeting, at any other meeting of the stockholders of the Company
(whether annual or special and whether or not an adjourned or postponed meeting,
however called and including any adjournment or postponement thereof) and in
connection with any written consent of stockholders of the Company (the date of
the taking of any such action being an applicable “Determination Date”), the
Stockholder shall, and shall cause any other holder of record of any of the
Stockholder’s Covered Shares to:



--------------------------------------------------------------------------------

(a) when such meeting is held, appear at such meeting or otherwise cause the
Stockholder’s Covered Shares to be counted as present thereat for the purpose of
establishing a quorum;

(b) vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Stockholder’s Covered Shares owned as of
the record date for such meeting (or the date that any written consent is
executed by the Stockholder) in favor of adoption of the Merger Agreement and
the transactions contemplated thereby and any other matters necessary or
reasonably requested by Parent for consummation of the Merger and the other
transactions contemplated by the Merger Agreement; and

(c) vote (or execute and return an action by written consent), or cause to be
voted at such meeting, or validly execute and return and cause such consent to
be granted with respect to, all of the Stockholder’s Covered Shares against any
Company Acquisition Proposal and any other action that would reasonably be
expected to materially impede, interfere with, delay, postpone or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement or result in a breach of any covenant, representation or warranty or
other obligation or agreement of the Company under the Merger Agreement or
result in a breach of any covenant, representation or warranty or other
obligation or agreement of the Stockholder contained in this Agreement.

The obligations of the Stockholder specified in this Section 1 shall apply
whether or not the Merger or any action described above is recommended by the
Company Board or the Company Board has effected a Company Adverse Recommendation
Change; provided, however, that in the event of a Company Adverse Recommendation
Change made in compliance with the Merger Agreement solely in respect of a
Company Intervening Event, (i) the number of shares of Company Stock that shall
be committed to vote in accordance with the preceding provisions of this
Section 1 shall be modified to be only such number that is equal to 35.00% of
the total number of outstanding shares of Company Stock (the “Lock-Up Covered
Shares”), such that the Stockholder shall only be obligated to vote the Lock-Up
Covered Shares in the manner set forth in this Section 1 and (ii) the
Stockholder shall vote (or cause to be voted) all of its remaining Covered
Shares in excess of the Lock-Up Covered Shares proportionally with the votes of
all other holders of Company Stock present at any meeting, or executing written
consents in lieu of a meeting, pursuant to subsections (a) through (c) above.

2. No Inconsistent Agreements. The Stockholder hereby covenants and agrees that
the Stockholder shall not, at any time prior to the Termination Date, (i) enter
into any voting agreement or voting trust with respect to any of the
Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (ii) grant a proxy or power of attorney
with respect to any of the Stockholder’s Covered Shares that is inconsistent
with the Stockholder’s obligations pursuant to this Agreement, or (iii) enter
into any agreement or undertaking that is otherwise inconsistent with, or would
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

3. Termination. This Agreement shall terminate upon the earliest of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms, (iii) the time this Agreement is terminated upon the mutual written
agreement of Parent and the Stockholder and (iv) the time of any modification,
waiver or amendment to any provision of the Merger Agreement that reduces the
amount, changes the form or otherwise adversely affects the form or amount of
consideration payable to the Stockholder pursuant to the Merger Agreement as in
effect on the date hereof, including any change in the proration provisions
thereof (any such date under clause (i), (ii), (iii) and (iv) being referred to
herein as the “Termination Date”); provided, that the provisions set forth in
Sections 10 to 21 shall survive the termination of this Agreement; provided
further, that termination of this Agreement shall not relieve any party hereto
from any liability for any Willful Breach of, or actual fraud in connection
with, this Agreement prior to such termination.

4. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent as to itself as follows:

(a) The Stockholder is the only record and a beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of, and has good, valid and
marketable title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement. As of the date hereof, other than the Owned Shares,
the Stockholder does not own beneficially or of record any shares of capital
stock of the Company (or any securities convertible into shares of capital stock
of the Company) or any interest therein.

(b) The Stockholder (i) except as provided in this Agreement, has full voting
power, full power of disposition and full power to issue instructions with
respect to the matters set forth herein, in each case, with respect to the
Stockholder’s Covered Shares, (ii) has not entered into any voting agreement or
voting trust with respect to any of the Stockholder’s Covered Shares that is
inconsistent with the Stockholder’s obligations pursuant to this Agreement,
(iii) has not granted a proxy or power of attorney with respect to any of the
Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement and (iv) has not entered into any
agreement or undertaking that is otherwise inconsistent with, or would interfere
with, or prohibit or prevent it from satisfying, its obligations pursuant to
this Agreement.

(c) The Stockholder (i) is a legal entity duly organized, validly existing and,
to the extent such concept is applicable, in good standing under the Laws of the
jurisdiction of its organization, and (ii) has all requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to, execute, deliver and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Stockholder and constitutes a valid and binding
agreement of the Stockholder enforceable against the Stockholder in accordance
with its terms, subject to the Enforceability Exceptions.

(d) Other than the filings, notices and reports pursuant to, in compliance with
or required to be made under the Exchange Act, no filings, notices, reports,
consents, registrations, approvals, permits, waivers, expirations of waiting
periods or authorizations

 

3



--------------------------------------------------------------------------------

are required to be obtained by the Stockholder from, or to be given by the
Stockholder to, or be made by the Stockholder with, any Governmental Authority
in connection with the execution, delivery and performance by the Stockholder of
this Agreement, the consummation of the transactions contemplated hereby or the
Merger and the other transactions contemplated by the Merger Agreement.

(e) The execution, delivery and performance of this Agreement by the Stockholder
do not, and the consummation of the transactions contemplated hereby or the
Merger and the other transactions contemplated by the Merger Agreement will not,
constitute or result in (i) a breach or violation of, or a default under, the
certificate of incorporation, bylaws or similar governing documents of the
Stockholder, (ii) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) of or a default under, the
loss of any benefit under, the creation, modification or acceleration of any
obligations under or the creation of a Lien on any of the properties, rights or
assets of the Stockholder pursuant to any Contract binding upon the Stockholder
or, assuming (solely with respect to performance of this Agreement and the
transactions contemplated hereby), compliance with the matters referred to in
Section 4(d), under any applicable Law to which the Stockholder is subject or
(iii) any change in the rights or obligations of any party under any Contract
legally binding upon the Stockholder, except, in the case of clause (ii) or
(iii) directly above, for any such breach, violation, termination, default,
creation, acceleration or change that would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or impair the
Stockholder’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby, the consummation of the Merger or the other
transactions contemplated by the Merger Agreement.

(f) As of the date of this Agreement, there is no action, proceeding or
investigation pending against the Stockholder or, to the knowledge of the
Stockholder, threatened against the Stockholder that questions the beneficial or
record ownership of the Stockholder’s Owned Shares, the validity of this
Agreement or the performance by the Stockholder of its obligations under this
Agreement.

(g) The Stockholder understands and acknowledges that Parent is entering into
the Merger Agreement in reliance upon the Stockholder’s execution and delivery
of this Agreement and the representations, warranties, covenants and other
agreements of the Stockholder contained herein.

(h) No investment banker, broker, finder or other intermediary is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
for which Parent or the Company is or will be liable in connection with the
transactions contemplated hereby based upon arrangements made by or, to the
knowledge of the Stockholder, on behalf of the Stockholder.

5. Certain Covenants of the Stockholder. Except in accordance with the terms of
this Agreement, the Stockholder hereby covenants and agrees as follows:

(a) No Solicitation.

 

4



--------------------------------------------------------------------------------

(i) Subject to Section 5(a)(ii) and Section 6 hereof, prior to the Termination
Date, the Stockholder shall not, and the Stockholder shall instruct and use its
reasonable best efforts to cause its Representatives not to, directly or
indirectly, (i) solicit, initiate or knowingly encourage or knowingly facilitate
any inquiry, proposal or offer which constitutes, or could reasonably be
expected to lead to, a Company Acquisition Proposal, (ii) participate in any
discussions or negotiations regarding, or furnish to any Person (other than
Merger Sub, Parent, its Affiliates and their respective Representatives) any
nonpublic information relating to the Company and its Subsidiaries, in
connection with any Company Acquisition Proposal, (iii) approve or recommend, or
make any public statement approving or recommending, a Company Acquisition
Proposal, (iv) enter into any letter of intent, merger agreement or other
similar agreement providing for a Company Acquisition Proposal, (v) make, or in
any manner participate in a “solicitation” (as such term is used in the rules of
the SEC) of proxies or powers of attorney or similar rights to vote, or seek to
advise or influence any Person with respect to the voting of the Company Stock
intending to facilitate any Acquisition Proposal or cause any holder of shares
of Company Stock not to vote to adopt the Merger Agreement and approve the
Merger or any of the other transactions contemplated thereby, (vi) become a
member of a “group” (as such term is used in Section 13(d) of the Exchange Act)
with respect to any voting securities of the Company that takes any action in
support of a Company Acquisition Proposal or (vii) otherwise resolve or agree to
do any of the foregoing. The Stockholder shall promptly (and in any event within
48 hours) notify Parent after receipt of any Company Acquisition Proposal, any
inquiry or proposal that would reasonably be expected to lead to a Company
Acquisition Proposal or any inquiry or request for nonpublic information
relating to the Company and its Subsidiaries by any Person who has made or would
reasonably be expected to make a Company Acquisition Proposal and provide to
Parent copies of all material correspondence and written materials sent or
provided to the Stockholder or any of its Subsidiaries relating to such Company
Acquisition Proposal or such inquiry or proposal. Such notice shall indicate the
identity of the Person making the proposal or offer, the material terms and
conditions of any such proposal or offer and any related financing and, if
applicable, the nature of the information requested pursuant to such inquiry or
request. Thereafter, the Stockholder shall keep Parent reasonably informed, on a
prompt basis (and in any event within 48 hours), regarding any material changes
to the status and material terms of any such proposal or offer (including any
material amendments thereto or any material change to the scope or material
terms or conditions thereof), and provide to Parent copies of all material
correspondence and written materials sent or provided to the Stockholder or any
of its Subsidiaries relating to such proposal or offer. The Stockholder agrees
that, as of the date hereof, it and its Representatives have ceased and caused
to be terminated any existing activities, solicitations, discussions or
negotiations by the Stockholder or its Representatives with any parties
conducted heretofore with respect to any Company Acquisition Proposal.

(ii) Notwithstanding the foregoing Section 5(a)(i), the Stockholder may, and may
authorize its Representatives to, take any of the actions described in
Section 5(a)(i) above, including providing non-public information to, and

 

5



--------------------------------------------------------------------------------

participating in discussions or negotiations with, any Person if and to the
extent that the Company has determined to take such actions with respect to such
Person in accordance with the Merger Agreement.

Notwithstanding anything in this Agreement to the contrary, (i) the Stockholder
shall not be responsible for the actions of the Company or its Board of
Directors (or any Committee thereof), any Subsidiary of the Company, or any
officers, directors (in their capacity as such), employees and professional
advisors of any of the foregoing (the “Company Related Parties”), including with
respect to any of the matters contemplated by this Section 5(a), (ii) the
Stockholder makes no representations or warranties with respect to the actions
of any of the Company Related Parties, and (iii) any breach by the Company of
its obligations under Section 7.3 of the Merger Agreement shall not be
considered a breach of this Section 5(a) (it being understood for the avoidance
of doubt that the Stockholder shall remain responsible for any breach by it or
its Representatives (other than any such Representative that is a Company
Related Party) of this Section 5(a)).

(b) The Stockholder hereby agrees not to, directly or indirectly, (i) sell,
transfer, pledge, encumber, assign, hedge, swap, convert or otherwise dispose of
(including by merger (including by conversion into securities or other
consideration), by tendering into any tender or exchange offer, by testamentary
disposition, by operation of Law or otherwise), either voluntarily or
involuntarily (collectively, “Transfer”), or enter into any Contract or option
with respect to the Transfer of any of the Stockholder’s Covered Shares;
provided, however, that for all purposes of this Section 5(b), from and after
the date of the Company Meeting at which the Company Stockholder Approval is
obtained, the Stockholder and its Affiliates shall be permitted to Transfer (and
enter into any Contract or option with respect to any such Transfer) an
aggregate amount of shares of Company Stock not exceeding 50.0% of the Covered
Shares (such maximum aggregate number of shares, the “Transferrable Amount”), it
being understood and agreed, for the avoidance of doubt, that prior to the date
of such Company Meeting the Stockholder shall not enter into any Contract or
option with respect to any such Transfer or publicly disclose, or take any
action, that would reasonably be expected to require public disclosure of any
intent or plan by Stockholder to engage in any such Transfer (provided that the
foregoing shall not restrict the Company or the Stockholder from disclosing
(including in any filing required by law to be made with the SEC) the existence
of this Agreement or the rights of the Stockholder to Transfer Covered Shares in
accordance with this Agreement), or (ii) take any action that would make any
representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing its obligations under this Agreement; provided, however, that nothing
herein shall prohibit a Transfer to an Affiliate of the Stockholder (a
“Permitted Transfer”); provided, further, that any Permitted Transfer shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to Parent, to assume
all of the obligations of the Stockholder under, and be bound by all of the
terms of, this Agreement. Any Transfer in violation of this Section 5(b) with
respect to the Stockholder’s Covered Shares shall be null and void.

(c) In furtherance of this Agreement, the Stockholder hereby authorizes and will
instruct the Company, promptly after the date hereof, to enter, or cause its
transfer agent to enter, a stop transfer order with respect to all of the
Stockholder’s Covered Shares with respect to

 

6



--------------------------------------------------------------------------------

any Transfer not permitted hereunder and to include the following legend on any
share certificates for the Stockholder’s Covered Shares: “THE SHARES OF STOCK
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING AND TRANSFER
RESTRICTIONS PURSUANT TO THAT CERTAIN VOTING AND SUPPORT AGREEMENT, DATED AS OF
FEBRUARY 12, 2018, BY AND BETWEEN WMIH CORP., A DELAWARE CORPORATION, AND FIF HE
HOLDINGS LLC, A DELAWARE LIMITED LIABILITY COMPANY. ANY TRANSFER OF SUCH SHARES
OF STOCK IN VIOLATION OF THE TERMS AND PROVISIONS OF SUCH VOTING AND SUPPORT
AGREEMENT SHALL BE NULL AND VOID AND HAVE NO FORCE OR EFFECT WHATSOEVER.” The
delivery of such securities by the delivering party shall not in any way affect
such party’s rights with respect to such securities. Notwithstanding the
foregoing, promptly following the date of the Company Meeting at which the
Company Stockholder Approval is obtained, the Company shall instruct its
transfer agent to lift the stop transfer order with respect to a number of the
Stockholder’s shares of Common Stock equal to the Transferrable Amount (and
remove any restrictive legend on such shares).

(d) In the event that the Stockholder intends to undertake a Permitted Transfer
of any of the Stockholder’s Covered Shares, the Stockholder shall provide notice
thereof to the Parent and shall authorize the Company to, or authorize the
Company to instruct its transfer agent to, (i) lift any stop transfer order in
respect of the Stockholder’s Covered Shares to be so Transferred in order to
effect such Permitted Transfer only upon certification by Parent that the
written agreement to be entered into by the transferee agreeing to be bound by
this Agreement pursuant to Section 5(b) hereof is satisfactory to Parent and
(ii) re-enter any stop transfer order in respect of the Stockholder’s Covered
Shares to be so Transferred upon completion of the Permitted Transfer.

(e) The Stockholder hereby authorizes the Company to maintain a copy of this
Agreement at either the executive office or the registered office of the
Company.

(f) The Stockholder shall (and shall cause its Affiliates to), upon receipt from
the Surviving Corporation of a reasonably acceptable countersigned termination
and release instrument, (i) consent to the termination of the Stockholders
Agreement with effect from and after the Closing and (ii) release the Surviving
Corporation and its Affiliates from all liabilities or obligations arising under
the Stockholders Agreement from and after the Closing.

6. Waiver of Dissenters’ Rights; Further Assurances. To the extent permitted by
applicable Laws, the Stockholder hereby irrevocably waives any appraisal rights,
dissenters’ rights and any right to demand payment of fair cash value for its
Covered Shares in connection with the Merger, in each case, that the Stockholder
may have under applicable Laws (including under Section 262 of the DGCL). From
time to time, at Parent’s request and without further consideration, the
Stockholder shall execute and deliver such additional documents and take all
such further action as may be reasonably necessary or reasonably requested to
effect the actions and consummate the transactions contemplated by this
Agreement. The Stockholder further agrees not to commence or participate in, and
to take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, against Parent, the Company or
any of their respective successors and assigns relating to the negotiation,
execution or delivery of this Agreement, the Merger Agreement or the
consummation of the transactions

 

7



--------------------------------------------------------------------------------

contemplated hereby and thereby; provided, that this Section 6 shall not be
deemed a waiver of any rights of the Stockholder or its Affiliates for any
breach of this Agreement, that certain side letter being executed by Parent, the
Stockholder, KKR Wand Holdings Corporation, a Cayman Islands exempted company,
and KKR Wand Investors Corporation, a Cayman Islands exempted company,
concurrently herewith (the “Side Letter”) or the Merger Agreement by Parent or
its Affiliates.

7. Disclosure. The Stockholder hereby authorizes the Company and Parent to
publish and disclose in any announcement or disclosure required by the SEC the
Stockholder’s identity and ownership of the Covered Shares and the nature of the
Stockholder’s obligations under this Agreement; provided, that prior to any such
publication or disclosure the Company and Parent have provided the Stockholder
with an opportunity to review and comment upon such announcement or disclosure,
which comments the Company and Parent will consider in good faith.

8. Changes in Capital Stock. In the event of a stock split, stock dividend or
distribution, or any change in the Company’s capital stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
exchange of shares or the like, the terms “Owned Shares”, “Covered Shares”,
“Lock-up Covered Shares” and “Transferrable Amount” shall be deemed to refer to
and include such shares as well as all such stock dividends and distributions
and any securities into which or for which any or all of such shares may be
changed or exchanged or which are received in such transaction.

9. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed by Parent and the Stockholder.

10. Waiver. No failure or delay by any party hereto exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
parties hereto hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have hereunder. Any agreement on the part of
a party hereto to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by such party.

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by email (with confirmation
of receipt) or sent by a nationally recognized overnight courier service, such
as Federal Express, to the parties hereto at the following addresses (or at such
other address for a party as shall be specified by like notice made pursuant to
this Section 11):

 

(i) if to the Stockholder, to it at:

  

FIF HE Holdings LLC

c/o FIG LLC

1345 Avenue of the Americas, 45th Floor

New York, New York 10105

  

 

8



--------------------------------------------------------------------------------

  Attention:        Randal A. Nardone   Email:    rnardone@fortress.com   with a
copy (which shall not constitute notice) to:   Cravath, Swaine & Moore LLP  
Worldwide Plaza   825 Eighth Avenue   New York, New York 10019   Attention:   
Damien R. Zoubek      O. Keith Hallam III   Email:    DZoubek@cravath.com     
KHallam@cravath.com   (ii) if to Parent, to it at:   WMIH Corp.  

Fifth Avenue Plaza, Suite 4100

Seattle, Washington 98104

Attention: Charles E. Smith, Esq.

Email: chad.smith@wamuinc.net

  with a copy (which shall not constitute notice) to:  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

  Attention:    Lee Meyerson      Elizabeth A. Cooper   Email:   
lmeyerson@stblaw.com      ecooper@stblaw.com   and     

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

  Attention:    Kerry E. Berchem   Email:    kberchem@akingump.com

12. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to the Covered Shares of the Stockholder. All rights, ownership
and economic benefits of and relating to the Covered Shares of the Stockholder
shall remain vested in and belong to the Stockholder, and Parent shall have no
authority to direct the Stockholder in the voting or disposition of any of the
Stockholder’s Covered Shares, except as otherwise provided herein.

 

9



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement, the Side Letter and the Merger Agreement
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and thereof.

14. No Third-Party Beneficiaries. The Stockholder hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of Parent in accordance with and subject to the terms of this Agreement,
and this Agreement is not intended to, and does not, confer upon any Person
other than the parties hereto any rights or remedies hereunder, including the
right to rely upon the representations and warranties set forth herein, and the
parties hereto hereby further agree that this Agreement may only be enforced
against, and any Proceeding that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against, the Persons expressly named as parties hereto;
provided, that the Company shall be an express third party beneficiary with
respect to Section 4 and Section 5(b) hereof.

15. Governing Law and Venue; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to conflicts of laws
principles or rules to the extent such principles or rules are not mandatorily
applicable and would require or permit the application of the Law of any
jurisdiction other than the State of Delaware.

(b) In addition, each of the parties (i) consents to submit itself, and hereby
submits itself, to the personal jurisdiction of the Court of Chancery of the
State of Delaware and any federal court located in the State of Delaware, or, if
neither of such courts has subject matter jurisdiction, any state court of the
State of Delaware having subject matter jurisdiction, in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
agrees not to plead or claim any objection to the laying of venue in any such
court or that any judicial proceeding in any such court has been brought in an
inconvenient forum, (iii) agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the Court of Chancery of the State of Delaware and any federal
court located in the State of Delaware, or, if neither of such courts has
subject matter jurisdiction, any state court of the State of Delaware having
subject matter jurisdiction, and (iv) consents to service of process being made
through the notice procedures set forth in Section 11.

(c) EACH OF THE PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

16. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto in whole or in part (whether by operation of Law or otherwise) without
the prior written consent of the other party, and any such assignment without
such consent shall be null and void. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

10



--------------------------------------------------------------------------------

17. Enforcement. The rights and remedies of the parties shall be cumulative with
and not exclusive of any other remedy conferred hereby. The parties agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, including the
Stockholder’s obligations to vote its Covered Shares as provided in this
Agreement, in the Court of Chancery of the State of Delaware or, if under
applicable law exclusive jurisdiction over such matter is vested in the federal
courts, any federal court located in the State of Delaware, without proof of
actual damages or otherwise (and each party hereby waives any requirement for
the securing or posting of any bond in connection with such remedy), this being
in addition to any other remedy to which they are entitled at law or in equity.
In addition, each of the parties (i) consents to submit itself, and hereby
submits itself, to the personal jurisdiction of the Court of Chancery of the
State of Delaware and any federal court located in the State of Delaware, or, if
neither of such courts has subject matter jurisdiction, any state court of the
State of Delaware having subject matter jurisdiction, in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
agrees not to plead or claim any objection to the laying of venue in any such
court or that any judicial proceeding in any such court has been brought in an
inconvenient forum, (iii) agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the Court of Chancery of the State of Delaware and any federal
court located in the State of Delaware, or, if neither of such courts has
subject matter jurisdiction, any state court of the State of Delaware having
subject matter jurisdiction, and (iv) consents to service of process being made
through the notice procedures set forth in Section 11.

18. Severability. If any term or other provision of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms and
provisions of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, so long as the economic and legal
substance of the transactions contemplated hereby, taken as a whole, are not
affected in a manner materially adverse to any party hereto. Upon such a
determination, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

19. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, it being understood
that each party need not sign the same counterpart. This Agreement shall become
effective when each party shall have received a counterpart hereof signed by all
of the other parties. Signatures delivered electronically or by facsimile shall
be deemed to be original signatures.

 

11



--------------------------------------------------------------------------------

20. Interpretation and Construction. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
descriptive headings used herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement. References to Sections are to Sections of this Agreement unless
otherwise specified. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. The definitions contained
in this Agreement are applicable to the masculine as well as to the feminine and
neuter genders of such term. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute and to any rules or regulations promulgated thereunder.
References to any person include the successors and permitted assigns of that
person. References from or through any date mean, unless otherwise specified,
from and including such date or through and including such date, respectively.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

21. Capacity as a Stockholder. Notwithstanding anything herein to the contrary,
the Stockholder signs this Agreement solely in the Stockholder’s capacity as a
stockholder of the Company, and not in any other capacity and this Agreement
shall not limit or otherwise affect the actions of any affiliate, employee or
designee of the Stockholder or any of its affiliates in his or her capacity, if
applicable, as an officer or director of the Company or any other Person.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

WMIH CORP. By:     /s/ William Gallagher   Name: William Gallagher   Title: CEO

[Signature Page to Fortress Voting and Support Agreement]



--------------------------------------------------------------------------------

FIF HE HOLDINGS LLC By:   /s/ Peter Smith   Name: Peter Smith   Title: Manager

[Signature Page to Fortress Voting and Support Agreement]